DETAILED ACTION

This Office Action is in response to the communication filed 06/14/2022.
Status of the claims:
Claims 1-3, 12 are cancelled.
Claims 4-11, 13-15 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Information Disclosure Statement
The information disclosure statements filed November 8, 2021, has been acknowledged and considered by the examiner. Initialed copies of the PTO-1449 are included in this correspondence. 

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 06/14/2022. By this amendment, claims 4, & 13-15 are amended and claims 1-3, 12 are cancelled. The amendment/s, specifically to Independent claims 4 and 15 is/are related to patentability issues and not just to clarify subject matter already present.  

Response to Claim Rejections under 35 USC § 103
The Applicant Arguments/Remarks made in an Amendment, filed 06/14/2022 with respect to rejection of the claims under 35 U.S.C. 103 as being unpatentable over Rico-Alvarino in view of Gaal have been fully considered. It is noted, however, that the claims have been amended. The amendment, specifically to independent claims 4 and 15 includes the objected but would be allowable subject matter of new cancelled claim 12. Further, said independent claims 4 and 15 amendment is related to patentability issue and is the result of prior art reference/s, thus narrow scope of the claims. Moreover, in light of the claims amendment, an updated search and/or additional consideration of said currently amended clams conducted by the examiner concluded, prior art fail to disclose the invention as a whole more specifically subject matter of the amended independent claims 4 and 15 and further limited in their dependent claims. In view of said amendment to the claims which are made to patentably distinguish over the prior art and the updated search and/or additional consideration of said currently amended clams conducted by the examiner, the rejection of all the pending claims under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn.

Allowable Subject Matter
Pending claims 4-11, 13-15 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically, to the independent claims 4 and 15 made for facilitating expeditious prosecution of the application and used to overcome the prior art cited in the rejection of previously presented claims under 35 USC §103, the claimed subject matter in currently pending claims 4-11, 13-15 is patentably distinguishable from the prior art; therefore is allowable. Furthermore, an updated search and/or additional consideration, in light of said amendment to the clams performed by the examiner concluded, prior art alone or in combination fail to disclose the invention as a whole more specifically the underlined portion, as recited in the independent claims 4, 15 and further limited in their dependent claims.  

Regarding Claim 4 
(Currently Amended) A radio receiver for receiving an OFDM data signal from a radio transmission system that transmits OFDM data signals over respective channels of a plurality of predetermined radio channels, each channel having a respective fixed channel bandwidth and comprising a respective plurality of OFDM subcarriers, and that transmits predetermined reference signals at predetermined times on a reference-signal set of the OFDM subcarriers, wherein the radio receiver comprises a local oscillator and a channel filter, wherein the radio receiver is configured to tune a channel of the plurality of the radio channels by: controlling the local oscillator to generate a periodic signal; receiving radio signals from the radio transmission system and mixing the radio signals with the periodic signal to generate a mixed signal; and passing the mixed signal through the channel filter, wherein the radio receiver is configured to receive, from the radio transmission system, an OFDM data signal modulated on a set of OFDM subcarriers within the tuned channel, wherein the channel filter has a passband that is wider than the channel bandwidth of the tuned channel, such that the channel filter passes i) said OFDM data signal; ii) an in-channel reference signal of the predetermined reference signals, received on an OFDM subcarrier within the tuned channel; and iii) an out-of-channel reference signal of the predetermined reference signals, received on an out-of-channel OFDM subcarrier located outside the tuned channel, 

Regarding Claim 15
 (Currently Amended) A radio communication method for receiving an OFDM data signal from a radio transmission system that transmits OFDM data signals over respective channels of a plurality of predetermined radio channels, each channel having a respective fixed channel bandwidth and comprising a respective plurality of OFDM subcarriers, and that transmits predetermined reference signals at predetermined times on a reference-signal set of the OFDM subcarriers, the method comprising: a radio receiver tuning a channel of the plurality of the radio channels by: generating a periodic signal; receiving radio signals from the radio transmission system and mixing the radio signals with the periodic signal to generate a mixed signal; and passing the mixed signal through a channel filter; and the radio receiver receiving, from the radio transmission system, an OFDM data signal modulated on a set of OFDM subcarriers within the tuned channel, the method further comprising: Page 4 of 8Application Number 17/255,398the channel filter having a passband that is wider than the channel bandwidth of the tuned channel, such that the channel filter passes i) said OFDM data signal; ii) an in- channel reference signal of the predetermined reference signals, received on an OFDM subcarrier within the tuned channel; and iii) an out-of-channel reference signal of the predetermined reference signals, received on an out-of-channel OFDM subcarrier located outside the tuned channel; the radio receiver offsetting the channel filter from the center of the tuned channel by an offset amount; and the radio receiver using both i) the in-channel reference signal, and ii) the out-of-channel reference signal, to calculate a channel estimate for an OFDM subcarrier within the tuned channel.

Regarding Claims 5-11, 13-14  
Claims 5-11, 13-14 are dependent claims having claim 4 as base claim and therefore incorporate its respective feature. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US10856310 issued to Rico Alvarino et al. (“Rico Alvarino”) and US2017/0359820 issued to Gaal et al. (“Gaal”)
	Regarding the subject matter of previously presented & rejected claims, Rico Alvarino discloses a radio communication system (e.g. Rico Alvarino, Figs. 1, 4), a radio receiver (e.g. Rico Alvarino, Figs. 1, 4); and a radio communication method  (e.g. Rico Alvarino, Col. 2, lines 27-40), comprising: a radio transmission system for transmitting OFDM data signals over respective channels of a plurality of predetermined radio channels (e.g. Rico Alvarino, Figs. 1, 4 and Col. 4, lines 5-35, Col. 4, lines 45-60 Col. 5, lines 5-23), each channel having a respective fixed channel bandwidth and comprising a respective plurality of OFDM subcarriers (e.g. Rico Alvarino, Figs. 1, 4 and Col. 3, lines 35-45, Col. 4, lines 5-35, Col. 6, lines 30-40), and for transmitting predetermined reference signals at predetermined times on a reference-signal set of the OFDM subcarriers (e.g. Rico Alvarino, Fig. 4 and Col. 8, line 57 through Col. 9, line 25); and a radio receiver (e.g. Rico Alvarino: a radio receiver 120 of Fig. 4), comprising a local oscillator and a channel filter (e.g. Rico Alvarino, Col. 3, lines 29-33, Col. 9, lines 25-30), wherein the radio receiver is configured to tune a channel of the plurality of radio channels (e.g. Rico Alvarino, Figs. 10-16; Col. 2, lines 27-35: configured to tune the radio channels) by: controlling the local oscillator to generate a periodic signal (e.g. Rico Alvarino, Fig. 4; Col. 3, lines 29-32, Col. 12, lines 39-46: tune the radio channels by controlling the local oscillator); receiving radio signals from the radio transmission system and mixing the radio signals with the periodic signal to generate a mixed signal (e.g. Rico Alvarino, Fig. 4; Col. 9, lines 29-32, Col. 12, lines 39-46: receives downlink signals from the base station and downconverts (i.e. mixing the downlink signals with the periodic signal) to generate a mixed signal); and passing the mixed signal through the channel filter (e.g. Rico Alvarino, Fig. 4; Col. 9, lines 29-32: conditions the received signal by downconverting (mixing) and filtering), wherein the radio receiver is configured to receive, from the radio transmission system, an OFDM data signal modulated on a set of OFDM subcarriers within the tuned channel  (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46, Col. 12, lines 39-46: receives modulated OFDM signals within an LTE-M (tuned) channel (e.g. 1.08 MHz)), wherein the channel filter has a passband that is wider than the channel bandwidth of the tuned channel (e.g. Rico Alvarino, Figs. 10-16; Col. 6, lines 30-47, Col. 14, line 60 through Col. 15, line 45: L TE-M channel (tuned) with 1.08 MHz channel filter within a wider (10, 20 MHz) LTE channel), such that the channel filter passes i) said OFDM data signal (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46,: receives (passes) modulated OFDM signals); ii) an in-channel reference signal of the predetermined reference signals, received on an OFDM subcarrier within the tuned channel (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46, Col. 12, lines 39-46: receives modulated OFDM signals within an LTE-M (tuned) channel (e.g. 1.08 MHz)); and iii) an out-of-channel reference signal of the predetermined reference signals, received on an out-of-channel OFDM subcarrier located outside the tuned channel (e.g. Rico Alvarino, Figs. 11A-11B, 12; Col. 15, lines 10-44: can be configured to pass one or more out-of-channel reference signals) and wherein the radio receiver comprises channel estimation logic configured to use i) the in-channel reference signal to calculate a channel estimate for an OFDM subcarrier within the tuned channel (e.g. Rico Alvarino, Figs 4, 8-9, Col. 9, lines 25-50, Col. 13, line 45 through Col. 9, line 35: comprises channel estimation logic configured to calculate estimated channels using in-channel reference signals within the tuned channel). Gaal’s invention related to reference signal presence and/or bandwidth determination in narrowband systems, or for determining presence and bandwidth of reference signals (RS) in systems that utilize narrowband regions of wider system bandwidth for wireless communications, Wherein aspect of the invention provide a method for wireless communications by a user equipment (UE) operating in a narrowband region of a wider system bandwidth. The method generally includes determining at least one of: a presence of one or more RS in a subframe or a bandwidth of the one or more RS, wherein the bandwidth of the one or more RS is greater than or equal to a bandwidth of the narrowband region; and monitoring for the one or more RS in the subframe based on the determination (see Abstract and Para [0002] of Gaal). Regarding the subject matter of previously presented & rejected claims, Gaal discloses channel estimation logic configured to use the out-of-channel reference signal to calculate a channel estimate (e.g. Gaal, Paras [0002], [0056], [0095, [0096]: channel estimation logic configured to use the in-channel and out-of-channel reference signals to calculate a channel estimate for an OFDM subcarrier within assigned MTC narrowband channel).
However, none of the prior art references teache all the limitation and the detailed connection recited in currently amended independent claims 4, 15 and further limited by their dependents, as described above. In addition, a further updated search and/or consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632